Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9,12-13 and 15-19 ,25-26,30-34 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a method having combined method steps of : 
for each respective pair of drive electrodes of a plurality of respective pairs of drive electrodes electrically coupled to a material, applying a first electrical signal having a first polarity to the respective pair of drive electrodes; 
for each respective pair of drive electrodes, determining a respective first measured voltage between each respective pair of measurement electrodes of a plurality of pairs of measurement electrodes while applying the first electrical signal to the respective pair of drive electrodes, wherein at least one electrode of each respective pair of measurement electrodes is electrically coupled to the material; 
for each respective pair of drive electrodes of the plurality of respective pairs of drive electrodes electrically coupled to the material, applying a second electrical signal having a second, opposite polarity to the respective pair of drive electrodes; for each respective pair of drive electrodes, 
determining a respective second measured voltage between each respective pair of measurement electrodes of the plurality of pairs of measurement electrodes while applying the second electrical signal to the respective pair of drive electrodes; 
determining a respective corrected measured voltage for each respective pair of measurement electrodes by suppressing a respective thermally induced voltage from the 
determining whether the material includes a crack or other defect based on the respective corrected measured voltages; 
wherein determining whether the material includes the crack or other defect based on the respective corrected measured voltages comprises: 
calculating (i) an approximate impedance distribution within the material or (ii) an approximate change in impedance distribution within the material based on a physics-based simulation, inputs representative of the electrical signal(s) applied to the respective pairs of drive electrodes, and the respective corrected measured voltages; and determining that the material includes the crack or other defect based on the approximate impedance distribution or the approximate change in impedance distribution as recited in claim 9. Claims 12-13,15-18 depend from allowed claim 9, they are also allowed accordingly.
	The prior art does not disclose a  system having a combination of a set of N electrodes electrically coupled to a material; an electrical signal source; and a computing device configured to: cause the electrical signal source to apply a first electrical signal to the respective pair of drive electrodes; determine a respective first measured voltage between each respective pair of measurement electrodes of a plurality of pairs of measurement electrodes while the electrical signal source is applying the first electrical signal having the first polarity to the respective pair of drive electrodes;  for each respective pair of drive electrodes of the plurality of respective pairs of drive electrodes electrically coupled to the 
calculating an approximate impedance distribution within the material or
calculating an approximate change in impedance distribution within the material
based on a physics-based simulation, inputs representative of the electrical signal(s) applied to the respective pairs of drive electrodes, the respective corrected measured voltages, and respective reference voltages; and determining whether the material includes the crack or other defect based on the approximate impedance distribution or the approximate change in impedance distribution as recited in claim 19. Claims 25-26 and 30-34  depend from allowed claim 19, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Materials.
	Saguy et al (pat# 7,519,487) disclose system and method for depth determination of cracks in conducting structures. 
	Prabhakaran et al (Pat# 5,227,731) disclose method of continuously determining crack length.
Barber et al (pat# 7,157,920) disclose non-conductive monitoring of material integrity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/VINH P NGUYEN/Primary Examiner, Art Unit 2867